Title: General Orders, 2 July 1777
From: Washington, George
To: 



Head-Quarters; Middle-Brook, July 2nd 1777
Pluck’-emin.Princeton.Pelham.


The whole army is to get ready to march to morrow morning, at 6 o’clock, with the tents and baggage, all properly put up in the waggons: But if it should rain the tents are not to be struck. The two regiments

ordered to be detached from Lord Stirling’s division towards the Sound, are not included; but are to wait for further orders.
The Honorable Congress having been pleased to order and direct, that a Deputy Quarter Master General should be appointed to each division of the army, and an Assistant to each Brigade; and left the said appointments to the Quarter Master General, with the approbation of the Commander in Chief—They request the Major General and Brigadiers of each division to recommend a proper person to discharge the duties of Deputy Quarter Master General in their respective divisions; and the Brigadier and commanding officer of each regiment to recommend an Assistant in their brigade. In doing this, proper care and circumspection it is hoped will be used, as the comfort and good order of each division and brigade, will, in a great measure, depend upon the knowledge, activity and care of the persons they make choice of.
